PER CURIAM.
Petiton for Writ of Certiorari in Case No. 76-435 and Interlocutory Appeal in Case No. 76-560 were previously consolidated. Appellee’s motion to quash the interlocutory appeal was deferred until disposition of the petition for writ of certiorari. Upon a review of the briefs and record, we determine that the trial judge correctly denied petitioner’s motion to intervene and file amendment to complaint.
The Petition for Writ of Certiorari in Case No. 76-435 is denied. Appellee’s Motion to Quash Interlocutory Appeal in Case No. 76-560 is granted.
The trial court is affirmed.
WALDEN, CROSS, and ALDERMAN, JJ., concur.